Russeix, J.
]. There was no error in the instructions of the court to the jury, nor any intimation or expression of an opinion as to the defendant’s guilt by the trial judge, either in the charge or in the rulings ■upon evidence.
2. The request to charge, so far as pertinent, was covered by the instructions given by the judge in his general charge.
3. It was not error to admit in. evidence certain money taken from the possession of the accused, and other money testified to have been taken from the possession of the defendant’s brother. The identity of the money with that alleged to have been stolen was a question for the jury: and the remark of the court, “Let me see the half-eent piece, this is the first half-cent piece I have ever seen in my life,” was not objectionable as expressing an opinion, nor otherwise prejudicial to the accused.
4. The offense of larceny from the person may be committed although the person from whom the property is taken may be, or become almost contemporaneously with the larceny, aware that the larceny has been committed; and it was not error to inform the jury to this effect.
5. The evidence authorized the conviction of the defendant, and there was no error in refusing a new trial. Judgment affirmed.
Indictment for larceny; from Bibb superior court — Judge Felton. January 27, 1910.
John R. Cooper, for plaintiff in error.
W. J. Grace, solicitor-general, contra.